ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The issues of law and fact herein were correctly decided in our original opinion. It would serve no useful purpose for us to review seriatim the various contentions made in the extended motion for rehearing, which evidences care and study in its preparation, but seems only a review of the same propositions discussed and settled in our original opinion without citation of authorities holding to the contrary.
That appellant transported a package, — was without dispute. If the state witnesses spoke the truth, said package contained whisky. They said they saw appellant running, and saw him break a jar of something in his flight, and officer Young who went to the spot at once said the contents of the jar thus carried and broken was whisky. The testimony of appellant and his witnesses combat the proposition that the package contained whisky. The settlement of such controversy was for the jury, and we are not allowed, where there is evidence supporting the finding, to disturb the verdict. We have examined with interest the legal propositions advanced in the motion, but are unable to agree that any of them are adverse to what we said originally.
The motion for rehearing will be overruled.

Overruled.